Citation Nr: 1709303	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

2. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued separate 10 percent ratings for peripheral neuropathy of the right and lower extremities, secondary to service- connected diabetes mellitus.

In a January 2016 decision, during the pendency of the present appeal, the RO assigned a 20 percent disability rating for peripheral neuropathy of the right lower extremity, effective June 19, 2007.  In the same decision, the RO assigned a 20 percent rating for peripheral neuropathy of the left lower extremity, effective June 19, 2007.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here however, the Veteran was gainfully employed during his 2011 VA examination and there is no subsequent evidence showing otherwise.  Moreover, the 2016 VA examiner indicated that the Veteran's neuropathy does not have any functional impact on his ordinary conditions of daily life.  Thus, the Board finds that Rice is inapplicable since there is no evidence that raises the issue of unemployability due to his peripheral neuropathy of the bilateral lower extremities.    





FINDINGS OF FACT

1. Prior to January 29, 2011, the Veteran's peripheral neuropathy of the right and left lower extremities was productive of no worse than moderate incomplete paralysis of the right and left sciatic nerves.  Moderately severe or severe incomplete paralysis of the sciatic nerves was not demonstrated. 

2. From January 29, 2011, the Veteran's peripheral neuropathy of the right and left lower extremities have each been productive of moderately severe incomplete paralysis of the right and left sciatic nerves.  Severe incomplete paralysis of the right sciatic nerves is not demonstrated. 


CONCLUSIONS OF LAW

1. Prior to January 29, 2011, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code (DC) 8520 (2016).

2. Prior to January 29, 2011, the criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic Code (DC) 8520 (2016).

3. From January 29, 2011, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DC 8520 (2016).

4. From January 29, 2011, the criteria for a disability rating of 40 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.118, DC 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a pre-adjudicatory letter in October 2007 which satisfied the notice requirements.   Thus, the duty to notify has been met.  Thereafter, an additional notice letter was sent to the Veteran in April 2009.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports from October 2007, January 2011, and January 2016, and the Veteran's statements.

The Veteran was afforded VA examinations in October 2007, January 2011, and January 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2007, January 2011, and January 2016 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The October 2007, January 2011, and January 2016 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's bilateral lower extremity peripheral neuropathy upon ordinary conditions of daily life and work.  As a result, the Board finds the October 2007, January 2011, and January 2016 examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Claims for Peripheral Neuropathy of the 
Right and Left Lower Extremities  - Analysis

The Veteran is in receipt of separate 20 percent ratings for peripheral neuropathy of the right and left lower extremities since the beginning of the claim.  Peripheral neuropathy of the left and right lower extremities is rated under 38 C.F.R. § 4.124a, DC 8520.

DC 8520 provides ratings for paralysis of the sciatic nerve.  Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  The regulation further provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, the Veteran stated in June 2007 that his feet and legs caused him increasing pain on a daily basis.

VA Diabetes nurse primary care new visit notes dated in October 2007 reflect that neuropathy was present.  He had numbness in his feet.  

The Veteran was afforded a VA examination in November 2007.  He reported constant severe burning in both lower extremities, with some pain in the morning.  He also reported experiencing burning pain when he tried to sit down and an area of numbness in his left lateral leg.  Upon examination, muscle function was normal bilaterally.  Sensory examination revealed decreased light touch sensation bilaterally, but position sense, pain, and vibration sensitivities were normal.  The detailed reflex examination was normal.  There was no muscle atrophy present, and gait and balance were normal.  There was no significant effect on occupation or usual daily activities.

VA Podiatry Patient Consultation Notes dated in November 2007 indicate that the Veteran presented to the foot preservation clinic.  Evaluation revealed partial loss of protective sensation via 5.07 monofilament.

VA Diabetology Education Notes dated in April 2008 reflect that the Veteran is positive for neuropathy of the lower extremities.  Foot sensory examination was normal.

In the March 2009 notice of disagreement, the Veteran stated that he experienced severe burning in his bilateral lower extremities.  He described experiencing pain in his left leg in the morning and sometimes being awakened by pain during the night.  He stated that he experienced burning and pain in the bilateral lower extremities while sitting down to work.

A VA September 2009 VA Diabetic Foot sensory examination was normal.  
In a January 2010 VA primary care notes addendum, no lower extremity edema was present.  He had strong deep pulse on the right and less on the left.  

The Veteran was afforded a VA compensation examination in January 2011.  The Veteran reported that his legs hurt diffusely, with burning diffusely.  These symptoms were constant.  His left lateral thigh felt numb.  The detailed reflex examination revealed a hypoactive knee jerk, bilaterally, and absent ankles jerk, bilaterally.  Sensory examination revealed decreased vibration sensation in the bilateral toes.  Pain/pinprick testing was normal in the right lower extremity, but decreased in the left lateral thigh.  Position sense was normal bilaterally.  Light touch testing was normal in the right lower extremity, but decreased in the left lateral thigh.  There were no dysesthesias.  The detailed motor examination was normal bilaterally, with normal muscle tone noted.  No muscle atrophy was present.  There was no gait abnormality.  The VA examiner noted a deformity of the left second toe due to injury.  There was diffuse hair loss on the bilateral lower extremities.  The VA examiner stated that the Veteran had nerve dysfunction, but no paralysis, neuritis, or neuralgia.  The Veteran indicated that he was currently employed and that he had lost four weeks from work during the past year.  However, the VA examiner also stated that the Veteran's peripheral neuropathy of the bilateral lower extremities did not have an effect on his usual occupation or usual daily activities.  Finally, the VA examiner noted that the Veteran has left meralgia paresthetica which is not related to his service-connected diabetes mellitus or diabetic peripheral neuropathy of the bilateral lower extremities.

In the April 2011 VA Form 9, the Veteran stated that he had severe cramps in both legs at night and during the day.  He also experienced severe burning in both legs and pain while sitting down.  He was limited in his physical activities, and could not walk very far without feeling pain in his lower extremities, especially the left lower extremity.  The Veteran stated that his bilateral lower extremity peripheral neuropathy had an impact on his quality of life.

The Veteran was afforded a VA compensation examination in January 2016.  His symptoms included moderate bilateral constant pain, severe bilateral intermittent pain, moderate bilateral paresthesias and/or dysesthesias, and moderate bilateral numbness.  Muscle strength testing was normal bilaterally.  Deep tendon reflexes were decreased bilaterally.  Light touch/monofilament testing was normal bilaterally for the knee/thigh and ankle/lower leg, but decreased in the bilateral foot/toes.  Position sense and cold sensation were normal bilaterally, but vibration sensation was decreased bilaterally.  The Veteran had no muscle atrophy.  He had bilateral lower extremity hair loss.  The VA examiner opined that the Veteran had moderate incomplete paralysis of both the right and left sciatic nerves.  She concluded that the Veteran's bilateral lower extremity peripheral neuropathy did not impact his ability to work.

Upon review of all the evidence of record, the Board finds that separate ratings higher than 20 percent for the Veteran's left and right lower extremity peripheral neuropathy are not warranted prior to January 29, 2011.  During this period, the Veteran's neurologic symptoms regarding his right and left lower extremity peripheral neuropathy were wholly sensory and, at most, moderate in severity.  Symptoms included burning pain and decreased light touch sensation.  The severity and constant nature of the pain, as well as the decreased sensation, best approximate and are consistent with moderate incomplete paralysis of the sciatic nerve so that the criteria for separate 20 percent ratings, but not higher, assigned by the RO under DC 8520 were met at that time.

However, for the rating period on appeal from January 29, 2011, forward, the Board finds that the Veteran's symptoms more nearly approximate moderately severe incomplete paralysis of the sciatic nerves.  In this regard, the VA examination conducted on January 29, 2011, demonstrated decreased or absent reflexes in the lower extremities, bilaterally; decreased vibration sensation, bilaterally; and diffuse hair loss, bilaterally.  Notably, this evidence reflects that the Veteran's symptoms are not solely sensory.  Moreover, the Veteran described, in April 2011, symptoms of severe burning and pain, inability to walk very far without feeling pain, and limitation of physical activities.  Further, while the January 2016 VA examiner described the Veteran's overall disability as moderate in nature, the examination demonstrated symptoms of severe bilateral intermittent pain, moderate bilateral constant pain, moderate bilateral paresthesias and/or dysesthesias, moderate bilateral numbness, and bilateral lower extremity hair loss.  
Given that the lay and medical evidence a whole, the Board resolves any doubt in the Veteran's favor by determining that the weight of the evidence supports the criteria for separate 40 percent ratings from January 29, 2011.
.
An even higher rating however is not warranted.  The objective medical evidence of record does not indicate that the Veteran has complete paralysis of the sciatic nerves, as required for an 80 percent rating under DC 8520. The Veteran has not contended, and the medical evidence does not indicate, that the Veteran has any marked muscle atrophy of the lower extremities, thus, the Veteran has not met the requirements for a 60 percent rating for any period on appeal.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports separate disability ratings of 20 percent for peripheral neuropathy of the left and right lower extremities from June 19, 2006 to January 28, 2011, and 40 percent thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Turning to the first step, the Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity peripheral neuropathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The bilateral lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).
DC 8520 provide for disability ratings based on the overall severity of incomplete paralysis in the sciatic nerve, without limitation of the symptoms or functional impairment that may be considered.  Indeed, the schedular rating criteria are very broad and encompass the Veteran's symptoms of decreased sensation, decreased reflexes, hair loss, burning, pain, difficulty walking far without pain, decreased quality of life, and incomplete paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.125a; DC 8520; see also DeLuca at 202.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations and impairment of right and left lower extremity radiculopathies are contemplated in the separate 20 percent ratings under DC 8520 and separate 40 percent ratings under DC 8520 from January 29, 2011.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to January 29, 2011, a rating higher than 20 percent for right lower extremity peripheral neuropathy is denied.

Prior to January 29, 2011, a rating higher than 20 percent for left lower extremity peripheral neuropathy is denied.

From January 29, 2011, a 40 percent rating, but no higher, is granted for right lower extremity peripheral neuropathy, subject to controlling regulations governing the payment of monetary awards.

From January 29, 2011, a 40 percent rating, but no higher, is granted for left lower extremity peripheral neuropathy, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


